                                                       STEVEN A. METCALF II, ESQ., Managing Attorney
                                                     NANETTE IDA METCALF, ESQ., Managing Attorney**
                                                          MARTIN TANKLEFF, ESQ., Associate Attorney
                                                          CHRISTOPHER DARDEN, ESQ., Special Counsel*
                                                                  JOSEPH D. MCBRIDE, ESQ., of Counsel




                                                                                February 9, 2020
VIA ECF
The Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

      Re:     United States v. Keith Raniere, 18 Cr. 204 (NGG)

Your Honor:

       Attached to this letter is the Protective Order signed by Steven A. Metcalf II,
Esq., Martin H. Tankleff, Esq., and Joseph D. McBride, Esq. We thank you for your
attention on this matter.

                                                     Respectfully Submitted,

                                                     /s/Joseph D, McBride, Esq.
                                                     _________________________
                                                     JOSEPH D. MCBRIDE, ESQ.
                                                     Of Counsel
                                                     Metcalf & Metcalf, P.C.
                                                     Attorneys for Mr. Raniere
                                                     99 Park Avenue, 25th Floor
                                                     New York, NY 10016
                                                     Phone: 917.757.9537
                                                     Email: jmcbride@mcbridelawnyc.com
                                                                                          Page | 1
                                Metcalf & Metcalf, P.C.
                                    99 Park Avenue, 25thFlr.
                                     New York, NY 10004
                                      646.253.0514 (Phone)
                                       646.219.2012 (Fax)
